                Case 3:19-cv-00002-CAR Document 10 Filed 07/15/19 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                     ATHENS DIVISION

NAVIN PATEL,                   *
                               *
      Plaintiff,               *                   CIVIL ACTION NO:
                               *                   3:19-CV-00002-CAR
v.                             *
                               *
RITE AID OF GEORGIA, INC.      *
dba RITE AID,                  *
                               *
      Defendant.               *
_______________________________*

                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

            The undersigned counsel for all parties hereby stipulate and agree that,

pursuant to Fed. R. Civ. P. 41 and other applicable law, the above-styled action is

hereby dismissed with prejudice.

            Respectfully submitted this 15th day of July, 2019.

FORTSON, BENTLEY AND GRIFFIN, P.A.                 LITTLER MENDELSON, P.C.


By: /s/ Bricker S. Daughtry                        By: /s/ Daniel E. Turner   by Bricker S. Daughtry
        Bricker S. Daughtry                               Daniel E. Turner with express permission
        Attorney for Plaintiff                            Attorney for Defendant
        State Bar No: 663833                              State Bar No: 719330
2500 Daniell’s Bridge Road                         3344 Peachtree Road N.E.
Building 200, Suite 3A                             Suite 1500
Athens, Georgia 30606                              Atlanta, Georgia 30326-4803
(706) 548-1151                                     (404) 233-0330
bsd@fbglaw.com                                     dturner@littler.com




00698545.1/019169-000001
